Citation Nr: 1435711	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss of the left ear.  

2.  Entitlement to a temporary total evaluation for convalescence following treatment of a service connected disability.  


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from March 1979 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a hearing before a Veterans Law Judge in Washington D.C. in July 2014.  In May 2014, he notified the RO that he would be unable to appear at the hearing in Washington, and instead requested to be scheduled for a videoconference hearing at the RO.  

Furthermore, the record shows that a January 2011 rating decision denied the Veteran entitlement to a temporary total evaluation for convalescence following treatment for a service connected disability.  He was notified of this decision and provided with his appellate rights by letter in January 2011.  In February 2011, the Veteran submitted a notice of disagreement with the denial of the temporary total evaluation.  The May 2012 statement of the case addressed only the Veteran's claim for a compensable rating for his left ear hearing loss, and there is no indication that he has ever been provided a statement of the case for his claim for a temporary total evaluation.  Therefore, this issue must be remanded to the RO for the issuance of a statement of the case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  

2.  Provide the Veteran a statement of the case for his claim for a temporary total evaluation for convalescence following treatment of a service connected disability.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



